PER CURIAM:
In this claim, submitted for decision upon the pleadings, claimant seeks payment of the sum of $1,459.00 which is the amount of his semi-monthly paycheck for the June 15-30,1979 pay period which he did not receive because of a clerical error. Respondent acknowledges the validity and the amount of the claim as documented by letters from officials of West Virginia University, where claimant is employed. The Court therefore makes an award to the claimant in the amount of $1,459.00.
Award of $1,459.00.